Order of Monroe County Court reversed on the law and facts, with $10 costs and disbursements, and judgment of the Rochester City Court affirmed. Memorandum: We think that the judgment of the Rochester City Court was amply supported by the evidence. All concur. (Appeal from an order of Monroe County Court, O’Mara, J., reversing a judgment of Rochester City Court, Wilder, J., which dismissed plaintiff’s complaint, and granting a new trial in an automobile negligence action.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.